Exhibit Glimcher Realty Trust as Issuer, any Subsidiary Guarantors party hereto, and [], as Trustee INDENTURE Dated as of Subordinated Debt Securities CROSS REFRENCE TABLE TIA Section Indenture Section 310 (a) 7.10 (b) 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 5.01 (b) 5.02 (c) 5.02 313 (a) 5.03 (b) 5.03 (c) 5.03 & 13.03 (d) 5.03 314 (a) 4.05 & 4.06 (b) N.A. (c)(1) 13.05 (c)(2) 13.05 (c)(3) N.A. (d) N.A. (e) 13.05 (f) N.A. 315 (a) 7.01 (b) 6.07 & 13.03 (c) 7.01 (d) 7.01 (e) 6.08 316 (a)(last sentence) 1.01 (a)(1)(A) 6.06 (a)(1)(B) 6.06 (a)(2) 6.06 & 9.01(d) (b) 6.04 (c) 5.04 317 (a)(1) 6.02 (a)(2) 6.02 (b) 4.04 318 (a) 13.07 N.A. means Not Applicable NOTE:This Cross-Reference table shall not, for any purpose, be deemed part of this Indenture. -i- TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01. Definitions 1 Section 1.02. Other Definitions 7 Section 1.03. Incorporation by Reference of Trust Indenture Act 7 Section 1.04. Rules of Construction 7 ARTICLE IIDEBT SECURITIES 7 Section 2.01. Forms Generally 7 Section 2.02. Form of Trustee’s Certificate of Authentication 8 Section 2.03. Principal Amount; Issuable in Series 8 Section 2.04. Execution of Debt Securities 10 Section 2.05. Authentication and Delivery of Debt Securities 11 Section 2.06. Denomination of Debt Securities 12 Section 2.07. Registration of Transfer and Exchange 13 Section 2.08. Temporary Debt Securities 14 Section 2.09. Mutilated, Destroyed, Lost or Stolen Debt Securities 15 Section 2.10. Cancellation of Surrendered Debt Securities 15 Section 2.11. Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders 16 Section 2.12. Payment of Interest; Interest Rights Preserved 16 Section 2.13. Securities Denominated in Dollars 16 Section 2.14. Wire Transfers 16 Section 2.15. Securities Issuable in the Form of a Global Security 16 Section 2.16. Medium Term Securities 19 Section 2.17. Defaulted Interest 19 Section 2.18. CUSIP Numbers 20 ARTICLE IIIREDEMPTION OF DEBT SECURITIES 21 Section 3.01. Applicability of Article 21 Section 3.02. Notice of Redemption; Selection of Debt Securities 21 Section 3.03. Payment of Debt Securities Called for Redemption 22 Section 3.04. Mandatory and Optional Sinking Funds 23 -ii- TABLE OF CONTENTS (continued) Page Section 3.05. Redemption of Debt Securities for Sinking Fund 23 ARTICLE IVPARTICULAR COVENANTS OF THE COMPANY 25 Section 4.01. Payment of Principal of and Premium, If Any, and Interest on Debt Securities 25 Section 4.02. Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities 25 Section 4.03. Appointment to Fill a Vacancy in the Office of Trustee 26 Section 4.04. Duties of Paying Agents, etc 26 Section 4.05. SEC Reports; Financial Statements 27 Section 4.06. Compliance Certificate 27 Section 4.07. Further Instruments and Acts 28 Section 4.08. Existence 28 Section 4.09. Maintenance of Properties 28 Section 4.10. Payment of Taxes and Other Claims 28 Section 4.11. Waiver of Certain Covenants 28 ARTICLE VHOLDERS’ LISTS AND REPORTS BY THE TRUSTEE 29 Section 5.01. Company to Furnish Trustee Information as to Names and Addresses of Holders; Preservation of Information 29 Section 5.02. Communications to Holders 29 Section 5.03. Reports by Trustee 29 Section 5.04. Record Dates for Action by Holders 30 ARTICLE VIREMEDIES OF THE TRUSTEE AND HOLDERS IN EVENT OF DEFAULT 30 Section 6.01. Events of Default 30 Section 6.02. Collection of Debt by Trustee, etc 32 Section 6.03. Application of Moneys Collected by Trustee 34 Section 6.04. Limitation on Suits by Holders 34 Section 6.05. Remedies Cumulative; Delay or Omission in Exercise of Rights Not a Waiver of Default 35 Section 6.06. Rights of Holders of Majority in Principal Amount of Debt Securities to Direct Trustee and to Waive Default 35 -iii- TABLE OF CONTENTS (continued) Page Section 6.07. Trustee to Give Notice of Events of Default Known to It but May Withhold Such Notice in Certain Circumstances 36 Section 6.08. Requirement of an undertaking to Pay Costs in Certain Suits under the Indenture or Against the Trustee 36 ARTICLE VII CONCERNING THE TRUSTEE 37 Section 7.01. Certain Duties and Responsibilities 37 Section 7.02. Certain Rights of Trustee 38 Section 7.03. Trustee Not Liable for Recitals in Indenture or in Debt Securities 39 Section 7.04. Trustee, Paying Agent or Registrar May Own Debt Securities 39 Section 7.05. Moneys Received by Trustee to Be Held in Trust 39 Section 7.06. Compensation and Reimbursement 40 Section 7.07. Right of Trustee to Rely on an Officers’ Certificate Where No Other Evidence Specifically Prescribed 40 Section 7.08. Separate Trustee; Replacement of Trustee 40 Section 7.09. Successor Trustee by Merger 42 Section 7.10. Eligibility; Disqualification 42 Section 7.11. Preferential Collection of Claims Against Company 42 Section 7.12. Compliance with Tax Laws 42 ARTICLE VIII CONCERNING THE HOLDERS 42 Section 8.01. Evidence of Action by Holders 42 Section 8.02. Proof of Execution of Instruments and of Holding of Debt Securities 43 Section 8.03. Who May Be Deemed Owner of Debt Securities 43 Section 8.04. Instruments Executed by Holders Rind Future Holders 43 ARTICLE IXSUPPLEMENTAL INDENTURES 44 Section 9.01. Purposes for Which Supplemental Indenture May Be Entered into Without Consent of Holders 44 Section 9.02. Modification of Indenture with Consent of Holders of Debt Securities 46 Section 9.03. Effect of Supplemental Indentures 47 Section 9.04. Debt Securities May Bear Notation of Changes by Supplemental Indentures 48 -iv- TABLE OF CONTENTS (continued) Page ARTICLE X CONSOLIDATION, MERGER, SALE OR CONVEYANCE 48 Section 10.01. Consolidations and Mergers of the Company 48 Section 10.02. Rights and Duties of Successor Company 48 ARTICLE XISATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE; UNCLAIMED MONEYS 49 Section 11.01. Applicability of Article 49 Section 11.02. Satisfaction and Discharge of Indenture; Defeasance 49 Section 11.03. Conditions of Defeasance 50 Section 11.04. Application of Trust Money 51 Section 11.05. Repayment to Company 51 Section 11.06. Indemnity for U.S. Government Obligations 52 Section 11.07. Reinstatement 52 ARTICLE XIISUBORDINATION OF DEBT SECURITIES AND GUARANTEE 52 Section 12.01. Applicability of Article; Agreement to Subordinate 52 Section 12.02. Liquidation, Dissolution, Bankruptcy 52 Section 12.03. Default on Senior Indebtedness 53 Section 12.04. Acceleration of Payment of Debt Securities 54 Section 12.05. When Distribution Must Be Paid Over 54 Section 12.06. Subrogation 54 Section 12.07. Relative Rights 54 Section 12.08. Subordination May Not Be Impaired by Company 54 Section 12.09. Rights of Trustee and Paying Agent 55 Section 12.10. Distribution or Notice to Representative 55 Section 12.11. Article XII Not to Prevent Defaults or Limit Right to Accelerate 55 Section 12.12. Trust Moneys Not Subordinated 55 Section 12.13. Trustee Entitled to Rely 55 Section 12.14. Trustee to Effectuate Subordination 56 Section 12.15. Trustee Not Fiduciary for Holders of Senior Indebtedness 56 Section 12.16. Reliance by Holders of Senior Indebtedness on Subordination Provisions 56 -v- TABLE OF CONTENTS (continued) Page ARTICLE XIIIMISCELLANEOUS PROVISIONS 56 Section 13.01. Successors and Assigns of Company Bound by Indenture 56 Section 13.02. Acts of Board, Committee or Officer of Successor Company Valid 56 Section 13.03. Required Notices or Demands 57 Section 13.04. Indenture and Debt Securities to Be Construed in Accordance with the Laws of the State of New York 58 Section 13.05. Officers’ Certificate and Opinion of Counsel to Be Furnished upon Application or Demand by the Company 58 Section 13.06. Payments Due on Legal Holidays 58 Section 13.07. Provisions Required by TIA to Control 58 Section 13.08. Computation of Interest on Debt Securities 58 Section 13.09. Rules by Trustee, Paying Agent and Registrar 59 Section 13.10. No Recourse Against Others 59 Section 13.11. Severability 59 Section 13.12. Effect of Headings 59 Section 13.13. Indenture May Be Executed in Counterparts 59 Section 13.14. Indenture and Debt Securities Solely Corporate Obligations 59 ARTICLE XIVGUARANTEE 59 Section 14.01. Unconditional Guarantee 59 Section 14.02. Execution and Delivery of Guarantee 61 Section 14.03. Limitation on Subsidiary Guarantors’ Liability 62 Section 14.04. Release of Subsidiary Guarantors from Guarantee 62 Section 14.05. Subsidiary Guarantor Contribution 63 Notation of Guarantee Annex A 65 -vi- THIS INDENTURE dated as of is among Glimcher Realty Trust, a Maryland real estate investment trust (the “Company”), any Subsidiary Guarantors (as defined herein party hereto, and [], a , as trustee (the “Trustee”). RECITALS OF THE COMPANY AND ANY SUBSIDIARY GUARANTORS The Company and any Subsidiary Guarantors have duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Company’s debentures, notes, bonds or other evidences of indebtedness to be issued in one or more series unlimited as to principal amount (herein called the “Debt Securities”), which Debt Securities may be guaranteed by each of the Subsidiary Guarantors and may be subordinated in right of payment to Senior Indebtedness, as in this Indenture provided. All things necessary to make this Indenture a valid agreement of the Company and any Subsidiary Guarantors, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH That in order to declare the terms and conditions upon which the Debt Securities are authenticated, issued and delivered, and in consideration of the premises, and of the purchase and acceptance of the Debt Securities by the Holders thereof, the Company, any Subsidiary Guarantor and the Trustee covenant and agree with each other, for the benefit of the respective Holders from time to time of the Debt Securities or any series thereof, as follows: ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Definitions. “Affiliate” of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing.The Trustee may request and may conclusively rely upon an Officers’ Certificate to determine whether any Person is an Affiliate of any specified Person. “Agent” means any Registrar or paying agent. “Bankruptcy Law” means Title11, U.S. Code or any similar federal or state law for the relief of debtors. “Board of Trustees” means the Board of Trustees of the Company or any authorized committee of the Board of Trustees of the Company or any Trustees and/or officers of the Company to whom such Board of Trustees or such committee shall have duly delegated its authority to act hereunder.If the Company shall change its form of entity to other than a real estate investment trust, the references to the Board of Trustees of the Company shall mean the Board of Directors (or other comparable governing body) of the entity into which the Company has changed its form. “Business Day” means any day other than a Legal Holiday. “Capital Stock” of any Person means and includes any and all shares, rights to purchase, warrants or options (whether or not currently exercisable), participations or other equivalents of or interests in (however designated) the equity (which includes, but is not limited to, common stock, preferred stock and Company and joint venture interests) of such Person (excluding any debt securities that are convertible into, or exchangeable for, such equity). “Company” means Glimcher Realty Trust, a Maryland real estate investment trust, and its successors. “Company Order” means a written request or order signed in the name of the Company by any two of the following Officers:the Chairman of the Board, the Chief Executive Officer, the President, the Chief Financial Officer, the Chief Legal Officer, the Chief Accounting Officer, or a Vice President of the Company, the Treasurer, an Assistant Treasurer, the Controller, an Assistant Controller, the Secretary or an Assistant Secretary of the Company and delivered to the Trustee, or if the Company shall change its form of entity to other than a real estate investment trust, by Persons or officers, members, agents and others holding positions comparable to those of the foregoing nature, as applicable. “Custodian” means any receiver, trustee, assignee, liquidator or similar official under any Bankruptcy Law. “Debt” of any Person at any date means any obligation created or assumed by such Person for the repayment of borrowed money and any guarantee thereof. “Debt Security” or “Debt Securities” has the meaning stated in the first recital of this Indenture and more particularly means any debt security or debt securities, as the case may be, of any series authenticated and delivered under this
